     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1321 Page 1 of 15



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10    PETCONNECT RESCUE, INC., a                     Case No.: 20-cv-00527-H-KSC
      Maryland corporation; LUCKY PUP
11
      DOG RESCUE.COM, a California                   ORDER:
12    Corporation; and SARAH GONZALEZ,
      an individual,                                 (1) DENYING MOTIONS TO
13
                                   Plaintiffs,       DISMISS BY DEFENDANTS RICKIE
14                                                   GALLARDO, 360 CLEAN N GO,
      v.                                             LLC, RYAN LORENZ, LIFE7, LLC,
15
      DAVID SALINAS, an individual;                  DAVID SALINAS, VERONICA
16    VERONICA SALINAS, an individual;               SALINAS, RICHARD ROBLES
      RICHARD ROBLES PENA, an                        PENA, THE PUPPY STORE, LLC,
17
      individual; VIRGO CASTRO ZUSA, an              YELLOW STORE ENTERPRISES,
18    individual; THE PUPPY STORE, LLC, a            LLC, SOCAL PUPPY ADOPTIONS,
      Wyoming limited liability company;             INC., PET CONNECT RESCUE,
19
      YELLOW STORE ENTERPRISES, LLC,                 INC., ALYSIA ROTHMAN, RAY
20    a Wyoming limited liability company;           ROTHMAN, VIRGO CASTRO
      SOCAL PUPPY ADOPTIONS, INC., a                 ZUSA, NATIONAL CITY PUPPY,
21
      California corporation; PET CONNECT            LLC, FANCY PUPPY, LLC, AND
22    RESCUE, INC., a Missouri corporation;          THE PUPPY STORE, LAS VEGAS,
      ALYSIA ROTHMAN, an individual;                 LLC; AND
23
      RAY ROTHMAN, an individual; JASE
24    DEMETRIUS SHAMORE, an individual;              (2) DENYING DEFENDANTS’
      RYAN LORENZ, an individual;                    MOTION TO STRIKE
25
      TREVOR DUGGAN, an individual;
26    CRITTERS AND PETS/FURRY AND                    [Doc. Nos. 27, 31, 33.]
27    FEATHER, LLC, a California limited
      liability company; RICKIE GALLARDO,
28    an individual; 360 CLEAN N GO, LLC, a

                                                 1
                                                                               20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1322 Page 2 of 15



1     California limited liability company;
      NATIONAL CITY PUPPY, LLC, a
2
      California limited liability company;
3     BROADWAY PUPPIES, a business entity
      of form unknown; PUPS & PETS, a
4
      business entity of form unknown; HELLO
5     PUPPIES, a business entity of form
      unknown; THE FANCY PUPPY, LLC, a
6
      California limited liability company; THE
7     PUPPY STORE LAS VEGAS, LLC, a
      Nevada limited liability company; LIFE7,
8
      LLC, a California limited liability
9     company; VILLAGGIO FAMILY PETS,
      a business entity of form unknown;
10
      TOWN PUPPIES, a business entity of
11    form unknown; TEMECULA PUPPIES, a
      business entity of form unknown;
12
      PUPPIES 4 LESS, a business entity of
13    form unknown; CINDY LEE
      DUHAMELL, an individual; JOSH
14
      ANGUINO, an individual; JASON
15    HUIHAMELL, an individual; and DOES
      1-10,
16
                                   Defendants.
17
18          On April 6, 2020, Plaintiffs PetConnect Rescue, Inc., Lucky Pup Dog Rescue.com,
19   and Sarah Gonzalez (collectively, “Plaintiffs”) filed an amended complaint against
20   Defendants David Salinas, Veronica Salinas, Richard Robles Pena, Virgo Castro Zusa, The
21   Puppy Store, LLC, Yellow Store Enterprises, LLC, SoCal Puppy Adoptions, Inc., Pet
22   Connect Rescue, Inc., Alysia Rothman, Ray Rothman, Jase Demetrius Shamore, Ryan
23   Lorenz, Trevor Duggan, Critters and Pets/Furry and Feather, LLC, Rickie Gallardo, 360
24   Clean N Go, LLC, National City Puppy, LLC, Pups & Pets, Hello Puppies, The Fancy
25   Puppy, LLC, The Puppy Store Las Vegas, LLC, Life7, LLC, Villagio Family Pets, Town
26   Puppies, Temecula Puppies, Puppies 4 Less, Cindy Lee Duhamell, and Jason Huihammel.
27   (Doc. No. 16.)
28         On April 27, 2020, Defendants Rickie Gallardo and 360 Clean N Go, LLC

                                                  2
                                                                             20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1323 Page 3 of 15



1    (“Gallardo Defendants”), filed a motion to dismiss the amended complaint with respect to
2    the Gallardo Defendants, as well as a motion to strike sections of the amended complaint.
3    (Doc. No. 27.) On May 11, 2020, Defendants Ryan Lorenz and Life7, LLC (“Lorenz
4    Defendants”), filed a motion for joinder in the Gallardo Defendants’ motion to dismiss and
5    motion to strike.1 (Doc. No. 31.) On May 17, 2020, Defendants David Salinas, Veronica
6    Salinas, Richard Robles Pena, The Puppy Store, LLC, Yellow Store Enterprises, LLC,
7    SoCal Puppy Adoptions, Inc., Pet Connect Rescue, Inc., Alysia Rothman, Ray Rothman,
8    Virgo Castro Zusa, National City Puppy, LLC, Fancy Puppy, LLC, and The Puppy Store,
9    Las Vegas, LLC, filed a motion for joinder in the Gallardo Defendants’ motion to dismiss
10   and motion to strike. (Doc. No. 33.) On May 18, 2020, Plaintiffs filed their opposition to
11   Defendants’ motions to dismiss and motions to strike.2 (Doc. Nos. 34, 35.) On May 26,
12   2020 Defendants Gallardo and 360 Clean N Go filed their reply. (Doc. No. 45.)
13          On June 1, 2020, the Court held a hearing on Defendants’ motions to dismiss and
14   strike. (Doc. No. 37.) Bryan Pease and John Maher appeared for Plaintiffs. George R.
15   Najjar appeared for Defendants Rickie Gallardo, 360 Clean N Go, LLC, David Salinas,
16   Veronica Salinas, Richard Robles Pena, The Puppy Store, LLC, Yellow Store Enterprises,
17   LLC, SoCal Puppy Adoptions, Inc., Pet Connect Rescue, Inc., Alysia Rothman, Ray
18   Rothman, Virgo Castro Zusa, National City Puppy, LLC, Fancy Puppy, LLC, and The
19   Puppy Store, Las Vegas, LLC. Michael Long appeared for Defendants Ryan Lorenz,
20   Life7, LLC, Jase Demetrius Shamore, and Critters and Pets/Furry and Feather, LLC. For
21
22   1
             Defendants Ryan Lorenz and Life7, LLC also state that they join in the motion to dismiss filed by
     Defendants Jase Demetrius Shamore and Critters and Pets/Furry and Feather, LLC. (Doc. No. 31 at 2.)
23   The motion to dismiss by Defendants Shamore and Critters and Pets/Furry and Feather, LLC is set for a
24   later hearing on June 29, 2020. (Doc. No. 46.)

25   2
            Plaintiffs also attached seven declarations to their opposition to Defendants’ motions to dismiss.
     (Doc. Nos. 34-1–34-7.) The Court declines to consider this extrinsic evidence at this time. On a motion
26   to dismiss, the Court considers only the sufficiency of the allegations in the complaint. See Conservation
     Force v. Salazar, 646 F.3d 1240, 1241 (9th Cir. 2011); see also Coto Settlement v. Eisenberg, 593 F.3d
27   1031, 1038 (9th Cir. 2010) (besides pleadings, court may only consider materials incorporated into the
28   complaint or matters of public record on a motion to dismiss); Fed. R. Civ. P. 12(d) (a court may only
     consider matters outside the pleadings if the court converts the motion to a motion for summary judgment).

                                                         3
                                                                                             20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1324 Page 4 of 15



1    the following reasons, the Court denies Defendants’ motions to dismiss and motions to
2    strike.
3                                               Background
4              Plaintiffs are two animal rescue organizations and an individual consumer alleging
5    that Defendants fraudulently represent the dogs that Defendants sell as rescued animals.
6    Defendants Alysia Rothman and Ray Rothman operate Defendant Pet Connect Rescue,
7    Inc., an entity based in Missouri (“Rothman Defendants”). (Doc. No. 16 ¶¶ 4–5, 56–60.)
8    Plaintiffs allege that the Rothman Defendants broker the sale of dogs bred for profit from
9    “puppy mills” in the Midwest to pet stores in California. (Id.) According to Plaintiffs, the
10   Rothman Defendants misrepresent these dogs as “rescues” to circumvent California law
11   prohibiting the sale of non-rescue dogs in pet stores. (Id.) Plaintiffs also claim that
12   Defendants created SoCal Puppy Adoptions, Inc. as a second entity meant to broker the
13   sale of dogs bred for profit. (Id. ¶ 58.)
14             The other Defendants in this action own or operate pet stores in southern California.
15   Plaintiffs allege that the pet store Defendants procure dogs from the Rothman Defendants
16   to sell in their stores, misrepresent the dogs as rescues, and reinforce this misrepresentation
17   by using the names of the organizational Plaintiffs. (Doc. No. 16.) Defendants David
18   Salinas, Veronica Salinas, Virgo Castro Zusa, The Puppy Store, LLC, Yellow Store
19   Enterprises, LLC, National City Puppy, LLC, Fancy Puppy, LLC, and The Puppy Store,
20   Las Vegas, LLC (“Salinas Defendants”), operate pet stores in California and other states.
21   (Id. ¶¶ 7, 47–50.) Defendant Richard Robles Pena is the general manager for the pet stores
22   operated by the Salinas Defendants, and he is responsible for obtaining dogs for the Salinas
23   Defendants’ stores. (Id. ¶ 49.) Defendants Rickie Gallardo and 360 Clean N Go, LLC own
24   and operate the pet store Puppy World (“Gallardo Defendants”). (Id. ¶ 52.) Defendant
25   Ryan Lorenz owns and operates Defendant Life7, LLC, doing business as Town Puppies3
26
27   3
             Plaintiffs allege that Defendant Jase Demetrius Shamore is also an owner of the pet store Town
28   Puppies (Doc. No. 16 ¶ 53), though Defendant Shamore has denied ownership of that store in a separate
     filing. (Doc. No. 29 at 4.)

                                                       4
                                                                                         20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1325 Page 5 of 15



1    (“Lorenz Defendants”). (Id. ¶ 53; Doc. No. 31.)
2          On April 6, 2020, Plaintiffs filed an amended complaint alleging trademark
3    infringement and dilution under the Lanham Act, unfair business practices under
4    California’s Unfair Competition Law (“UCL”), violations of California’s Consumer Legal
5    Remedies Act (“CLRA”), fraud, and accounting. (Doc. No. 16.) On April 27, 2020, the
6    Gallardo Defendants filed a motion to dismiss the amended complaint with respect to the
7    Gallardo Defendants, as well as a motion to strike sections of the amended complaint.
8    (Doc. No. 27.) On May 11, 2020, the Lorenz Defendants filed a motion for joinder in the
9    Gallardo Defendants’ motions to dismiss and strike (Doc. No. 31.) And on May 17, 2020,
10   the Rothman Defendants and Salinas Defendants filed a motion for joinder in the Gallardo
11   Defendants’ motions to dismiss and strike. (Doc. No. 33.)
12                                           Discussion
13    I. Legal Standard
14         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
15   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
16   failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
17   646 F.3d 1240, 1241 (9th Cir. 2011). The Federal Rule of Civil Procedure 8(a)(2)’s
18   plausibility standard governs Plaintiff’s claims. The Supreme Court explains:
19         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short
           and plain statement of the claim showing that the pleader is entitled to relief.
20         As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)],
           the pleading standard Rule 8 announces does not require detailed factual
21         allegations, but it demands more than an unadorned, the-defendant-
           unlawfully-harmed-me accusation. A pleading that offers labels and
22         conclusions or a formulaic recitation of the elements of a cause of action will
           not do. Nor does a complaint suffice if it tenders naked assertions devoid of
23         further factual enhancement.

24   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (citations, quotation marks, and brackets
25   omitted).
26         In reviewing a Rule 12(b)(6) motion to dismiss, “[a] claim has facial plausibility
27   when the plaintiff pleads factual content that allows the court to draw the reasonable
28   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                                  5
                                                                                  20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1326 Page 6 of 15



1    “Factual allegations must be enough to raise a right to relief above the speculative level.”
2    Twombly, 550 U.S. at 555 (citation omitted). In addition, a court need not accept legal
3    conclusions as true. Iqbal, 556 U.S. at 678. Further, it is improper for a court to assume
4    that the plaintiff “can prove facts which it has not alleged or that the defendants have
5    violated the . . . laws in ways that have not been alleged.” Assoc. Gen. Contractors of Cal.,
6    Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). Finally, a court may
7    consider documents incorporated into the complaint by reference and items that are proper
8    subjects of judicial notice. See Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th
9    Cir. 2010).
10           If the court dismisses a complaint for failure to state a claim, it must then determine
11   whether to grant leave to amend. See Doe v. United States, 58 F.3d 494, 497 (9th Cir.
12   1995). “A district court may deny a plaintiff leave to amend if it determines that allegation
13   of other facts consistent with the challenged pleading could not possibly cure the
14   deficiency, or if the plaintiff had several opportunities to amend its complaint and
15   repeatedly failed to cure deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998,
16   1003 (9th Cir. 2010) (internal quotation marks and citations omitted).
17       II. Analysis
18           The Lorenz Defendants argue that Plaintiffs lack standing to raise a claim for
19   trademark infringement. (Doc. No. 31 at 3–4.) Additionally, the Gallardo Defendants,
20   Lorenz Defendants, Rothman Defendants, and Salinas Defendants assert that Plaintiffs fail
21   to state a claim for trademark infringement, arguing that the “PetConnect Rescue” mark is
22   not a protectable mark.4 (Doc. Nos. 27-1 at 5–6; 31 at 2; 33 at 2–3.) Finally, the Gallardo
23   Defendants and Lorenz Defendants contend that Plaintiffs fail to allege facts sufficient to
24   state a UCL violation, that Plaintiffs fail to allege facts with respect to them, and that the
25
26
     4
           Defendants’ motions to dismiss do not address the protectability of Plaintiff Lucky Pup Dog
27   Rescue.com’s mark under Plaintiffs’ third cause of action for trademark infringement. (Doc. Nos. 27, 31,
28   33.)


                                                        6
                                                                                           20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1327 Page 7 of 15



1    Court should decline supplemental jurisdiction over Plaintiffs’ UCL claim. (Doc. Nos. 27-
2    1 at 4–6; 31 at 2–3.)
3            A. Plaintiff PetConnect Rescue’s Standing to Allege Violations of the Lanham
4                Act
5            According to the Lorenz Defendants, Plaintiff PetConnect Rescue5 lacks standing to
6    raise a trademark claim because Plaintiff PetConnect Rescue does not allege an injury in
7    fact and does not fall within the Lanham Act’s “zone of interests.”6 (Doc. No. 31 at 3–4.)
8    The Court disagrees.
9            First, Plaintiff PetConnect Rescue has alleged a cognizable injury in fact. See Lujan
10   v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). Plaintiffs have alleged that Defendants’
11   use of an infringing mark has harmed Plaintiff PetConnect Rescue’s reputation and caused
12   consumer confusion, diverting Plaintiffs’ resources towards correcting the confusion.
13   (Doc. No. 16 ¶¶ 72, 117.) An “organization has direct standing to sue when it establishes
14   that the defendant’s behavior has frustrated its mission and caused it to divert resources in
15   response to that frustration of purpose.” E. Bay Sanctuary Covenant v. Trump, 950 F.3d
16   1242, 1265 (9th Cir. 2020) (citing Fair Hous. of Marin v. Combs, 285 F.3d 899, 905 (9th
17   Cir. 2002)); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). Though
18   the Lorenz Defendants argue that fielding calls and social media inquiries are not
19   sufficiently serious to constitute injury, such incidents occupy time that staff would
20   otherwise dedicate to their organization’s ordinary activities, causing economic injury.
21   See, e.g., Fair Hous. of Marin v. Combs, 285 F.3d 899, 905 (9th Cir. 2002).
22
23   5
           Though the Lorenz Defendants’ motion refers to “Plaintiffs,” generally, the Lorenz Defendants
24   move to dismiss the Lanham Act causes of action claimed solely by Plaintiff PetConnect Rescue. (See
     Doc. Nos. 16, 31.)
25
     6
             The Lorenz Defendants also argue that Plaintiffs “lack standing because in part there is no factual
26   basis to assert it has either a trademark claim that is being violated, or confusion of its name with any other
     “Pet Connect Rescue” organization . . . .” (Doc. No. 31 at 3.) The Lorenz Defendants’ argument presents
27   a challenge to the merits of Plaintiffs’ claim, not to Plaintiffs’ standing. As this order explains, Plaintiffs’
28   trademark claims are more appropriate for resolution on summary judgment.


                                                            7
                                                                                                  20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1328 Page 8 of 15



1          Second, Plaintiff PetConnect Rescue falls within the Lanham Act’s zone of interests
2    and can properly raise a trademark infringement claim. The “zone of interests” test is a
3    question of statute, not of standing. As the Supreme Court explains, “in Lexmark, we said
4    that the label ‘prudential standing’ was misleading, for the [zone of interests] requirement
5    . . . is in reality tied to a particular statute. The question is whether the statute grants the
6    plaintiff the cause of action that he asserts.” Bank of Am. Corp. v. City of Miami, Fla.,
7    137 S. Ct. 1296, 1302–03 (2017) (citing Lexmark Int’l, Inc. v. Static Control Components,
8    Inc., 572 U.S. 118, 127 (2014)). Thus a “statute ordinarily provides a cause of action ‘only
9    to plaintiffs whose interests fall within the zone of interests protected by the law invoked.’”
10   Id.
11         In this case, Plaintiff PetConnect Rescue raises a claim within the Lanham Act’s
12   zone of interests. The Lanham Act was enacted to prohibit the deceptive and misleading
13   use of marks “to protect persons engaged in . . . commerce against unfair competition.” 15
14   U.S.C. § 1127. The Lorenz Defendants argue that Plaintiffs fall outside the ambit of the
15   Lanham Act because they are not engaged in commerce. But the Lanham Act defines
16   “commerce” to broadly encompass “all commerce which may lawfully be regulated by
17   Congress.” Id.; see also Playboy Enterprises, Inc. v. Netscape Commc’ns Corp., 354 F.3d
18   1020, 1024 n.11 (9th Cir. 2004). Thus, the Lanham Act’s protections extend to non-profit
19   organizations’ use of marks, even when the marks do not accompany a sale. Bosley Med.
20   Inst., Inc. v. Kremer, 403 F.3d 672, 679 (9th Cir. 2005) (citing with approval United We
21   Stand America v. United We Stand, America New York, 128 F.3d 86, 92–93 (2d Cir. 1997)
22   and its holding that “use in commerce” denotes “Congress’s authority under the Commerce
23   Clause rather than an intent to limit the Act's application to profitmaking activity,” 128
24   F.3d 86, 92–93 (2d Cir. 1997)); accord Planetary Motion, Inc. v. Techsplosion, Inc., 261
25   F.3d 1188, 1194 (11th Cir. 2001) (“Darrah’s wide distribution of the Coolmail software
26   over the Internet, even absent any sales thereof, was sufficient to establish ownership rights
27   in the ‘CoolMail’ mark.”). Here, Plaintiff PetConnect Rescue clearly uses their mark to
28   accompany the services it provides. Thus, Plaintiff PetConnect Rescue’s trademark claims

                                                    8
                                                                                    20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1329 Page 9 of 15



1    fall within the Lanham Act’s zone of interests, and Plaintiff can properly raise its trademark
2    claims here.
3          B. Lanham Act, 15 U.S.C. § 1125
4          The Gallardo, Lorenz, Rothman, and Salinas Defendants argue that Plaintiff
5    PetConnect Rescue’s trademark claims should be dismissed because “PetConnect Rescue”
6    is a generic mark that lacks any secondary meaning. (Doc. Nos. 27-1 at 5–6; 31 at 2; 33 at
7    2–3.) Plaintiffs argues that “PetConnect Rescue” is suggestive and that the mark has
8    acquired secondary meaning through its long history of use. (Doc. No. 34 at 15–16.) The
9    Court declines to dismiss Plaintiff PetConnect Rescue’s trademark infringement claims at
10   this time.
11         The Lanham Act, 15 U.S.C. § 1051 et seq., “creates a comprehensive framework for
12   regulating the use of trademarks and protecting them against infringement, dilution, and
13   unfair competition.” Gordon v. Drape Creative, Inc., 909 F.3d 257, 263 (9th Cir. 2018)
14   (quoting Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d
15   1025, 1030 (9th Cir. 2010)). To show trademark infringement, Plaintiffs must prove: (1)
16   that they have “a valid, protectable trademark” and (2) the “defendant’s use of the mark is
17   likely to cause confusion.” Id. (quoting S. Cal. Darts Ass’n v. Zaffina, 762 F.3d 921, 929
18   (9th Cir. 2014)).
19         A party possesses a valid and protectable mark if the mark is distinctive. Two Pesos,
20   Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992); Zobmondo Entm’t, LLC v. Falls
21   Media, LLC, 602 F.3d 1108, 1113 (9th Cir. 2010). Distinctiveness measures “the primary
22   significance of the mark to the purchasing public” using “standards of meaning not our
23   own,” but “prevalent among prospective purchasers of the article.” Zobmondo Entm’t,
24   602 F.3d at 1113. There are five traditional categories of distinctiveness: “(1) generic, (2)
25   descriptive, (3) suggestive, (4) arbitrary, or (5) fanciful.” Id. (citing Two Pesos, Inc. v.
26   Taco Cabana, Inc., 505 U.S. 763, 768 (1992)). Suggestive, arbitrary, or fanciful marks are
27   automatically protectable. S. California Darts Ass’n v. Zaffina, 762 F.3d 921, 929 (9th
28   Cir. 2014). Descriptive marks are protectable if they acquire a secondary meaning by

                                                   9
                                                                                   20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1330 Page 10 of 15



1     becoming distinctive “as used or in connection with the applicant’s goods in commerce.”
2     Id. To determine whether a mark is descriptive or suggestive, courts in the Ninth Circuit
3     apply either the “imagination test” or the “competitors’ needs test.” Zobmondo Entm’t,
4     602 F.3d at 1115. The imagination test asks whether “imagination or mental leap is
5     required in order to reach a conclusion as to the nature of the product being referenced.”
6     Id. (quoting Rudolph Int’l, Inc. v. Realys, Inc., 482 F.3d 1195, 1198 (9th Cir.2007)). The
7     competitors’ needs test asks whether the mark “is actually needed by competitors to
8     identify their goods and services.” Id. at 1117 (internal citation and quotation marks
9     omitted).
10          Whether “PetConnect Rescue” is a protectable trademark is a matter more suited for
11    resolution on summary judgment. “PetConnect Rescue” is a descriptive mark. The
12    organization connects rescued animals with individuals or families willing to adopt the
13    rescued animals as pets. Thus, the mark “describes the qualities or characteristics of a good
14    or service.” Park ‘N Fly, Inc. v. Dollar Park and Fly, Inc., 469 U.S. 189, 194 (1985).
15    Nonetheless, even “descriptive marks may acquire the distinctiveness which will allow
16    them to be protected” if they gain secondary meaning through their usage. Two Pesos, 505
17    U.S. at 769; see also S. California Darts Ass’n v. Zaffina, 762 F.3d at 929. To determine
18    whether Plaintiff’s mark has gained secondary meaning through use, however, the Court
19    must discern whether the mark has gained an association in the minds of consumers. Two
20    Pesos, 505 U.S. at 770. Accordingly, this matter is more appropriate for summary
21    judgment when the evidentiary record is further developed.
22          C. Unfair Competition Law, Cal. Bus. & Prof. Code § 17200
23          The Gallardo Defendants and Lorenz Defendants argue that Plaintiffs fail to allege
24    facts sufficient to state a UCL violation, that Plaintiffs fail to allege facts with respect to
25    the Gallardo and Lorenz Defendants, and that the Court should decline supplemental
26    jurisdiction over the UCL claim. (Doc. Nos. 27-1 at 4–6; 31 at 2–3). The Court disagrees.
27          Under Federal Rule of Civil Procedure 9(b), a party alleging fraud “must state with
28    particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “Rule

                                                    10
                                                                                     20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1331 Page 11 of 15



1     9(b)’s heightened pleading standards apply to claims for violations of the CLRA and
2     UCL.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). To meet Rule
3     9(b)’s heightened pleading standards, the allegations “must be specific enough to give
4     defendants notice of the particular misconduct which is alleged to constitute the fraud
5     charged.” Becerra v. Dr Pepper/Seven Up, Inc., 945 F.3d 1225, 1228 (9th Cir. 2019)
6     (quoting Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007)). In other words, a
7     plaintiff “must set forth more than the neutral facts necessary to identify the transaction.
8     The plaintiff must set forth what is false or misleading about a statement, and why it is
9     false.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (internal
10    citation omitted).
11          Here, Plaintiffs allege sufficient facts to state a UCL claim. California’s Unfair
12    Competition Law (“UCL”) prohibits “any unlawful, unfair or fraudulent business act or
13    practice” and any “unfair, deceptive, untrue, or misleading advertising . . . .” Cal. Bus. &
14    Prof. Code § 17200. Its coverage is “sweeping, embracing anything that can properly be
15    called a business practice and that at the same time is forbidden by law.” Cel-Tech
16    Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 973 P.2d 527, 539 (Cal. 1999) (internal
17    citations and quotation marks omitted). By prohibiting unlawful practices, the UCL
18    “borrows violations of other laws and treats them as unlawful practices that the unfair
19    competition law makes independently actionable.” De La Torre v. CashCall, Inc., 422 P.3d
20    1004, 1012 (Cal. 2018) (internal citations and quotation marks omitted).
21          Here, Plaintiffs allege that Defendants have committed unlawful business practices
22    by violating California law prohibiting the sale of dogs bred for profit. In California,
23          A pet store operator shall not sell a live dog, cat, or rabbit in a pet store unless
            the dog, cat, or rabbit was obtained from a public animal control agency or
24
            shelter, society for the prevention of cruelty to animals shelter, humane
25          society shelter, or rescue group that is in a cooperative agreement with at least
            one private or public shelter pursuant to Section 31108, 31752, or 31753 of
26
            the Food and Agricultural Code.
27
      Cal. Health & Safety Code § 122354.5(a). The statute further defines a “rescue group” as
28

                                                     11
                                                                                      20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1332 Page 12 of 15



1     “an organization that is tax exempt under Section 501(c)(3) of the Internal Revenue Code,
2     and that does not obtain animals from breeders or brokers for compensation.”                Id.
3     § 122354.5(f).      Plaintiffs argue that Defendants violate Health & Safety Code
4     § 122354.5(a) by selling dogs that have been obtained from breeders and brokers for
5     compensation. Thus, Plaintiffs have alleged that Defendants violate the UCL by selling
6     dogs bred for profit, misrepresenting those dogs as “rescues,” and facilitating the
7     misrepresentation by using the names of the organizational Plaintiffs.              Plaintiffs’
8     allegations offer enough specificity to state a claim and place Defendants on notice.
9           Defendants also argue that the Court should decline to exercise supplemental
10    jurisdiction over Plaintiffs’ UCL claim. (Doc. No. 27-1 at 7–8; 31 at 2–3.) The exercise
11    of supplemental jurisdiction is a matter for the court’s discretion. 28 U.S.C. § 1367(c); San
12    Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir. 1998). A district court
13    may decline to exercise supplemental jurisdiction if: (1) the claim raises a novel or complex
14    issue of state law, (2) the state law claims substantially predominate over the federal claims,
15    (3) the court has dismissed the claims over which it has original jurisdiction, or (4) in
16    exceptional circumstances. 28 U.S.C. § 1367(c). None of these factors counsel in favor
17    of declining supplemental jurisdiction. Plaintiffs’ UCL claims do not raise complex
18    questions of state law. Id. § 1367(c)(1). Rather, the UCL claims simply ask whether
19    Defendants properly characterized the dogs it sold as “rescues.” Nor do Plaintiffs’ UCL
20    claims predominate over the Lanham Act claims, since each set of claims poses discrete
21    legal questions. The UCL claims, for example, do not address the strength or validity of
22    Plaintiffs’ marks, the primary issue underlying Plaintiffs’ Lanham Act claims.
23    Additionally, the Court has declined to dismiss the Lanham Act claims at this time, and the
24    existence of related proceedings in state court do not constitute “exceptional
25    circumstances” justifying the denial of supplemental jurisdiction. Id. § 1367(c)(3)–(4).
26    Accordingly, the Court declines to dismiss Plaintiffs’ UCL claims.
27    ///
28    ///

                                                    12
                                                                                     20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1333 Page 13 of 15



1           D. Plaintiffs’ Factual Allegations Against Specific Defendants
2           The Gallardo Defendants and Lorenz Defendants also argue that Plaintiffs fail to
3     state claims under either the Lanham Act or UCL because Plaintiffs fail to allege facts
4     specific to the Gallardo or Lorenz Defendants. (Doc. No. 27-1 at 5–7; 31 at 2–3.) The
5     Court disagrees.
6           Plaintiffs allege that the Rothman Defendants operate Pet Connect Rescue, Inc., an
7     entity based in Missouri that claims to provide rescues but instead brokers the sale of dogs
8     from “commercial breeders” in Missouri and Iowa to pet stores in California. (Doc. No.
9     16 ¶¶ 1, 4–5, 9–10, 57–61.) Plaintiffs then state that the Gallardo and Lorenz Defendants
10    own or operate pet stores in southern California and that “the puppies sold in each of the
11    stores are all supplied by the ROTHMANS from puppy mills in the Midwest . . . .” (Id. ¶¶
12    52–53, 56.)    Additionally, Plaintiffs claim that “[a]ll Defendants are aware of and
13    participants [sic] in this illegal puppy laundering scheme,” that “consumers purchasing sick
14    puppies from . . . stores owned by Defendants often end up calling the real PETCONNECT
15    RESCUE, INC. to ask about the source of the puppies,” and that “[i]n many cases,
16    employees at stores owned by Defendants have even directly given out the real
17    PETCONNECT RESCUE, INC.’s phone number and website to consumers who ask where
18    the puppies came from, when in fact the puppies came from the ROTHMAN’s fake PET
19    CONNECT RESCUE, INC.” (Id. ¶ 59–61.) Consequently, Plaintiffs have alleged facts
20    specific enough to put the Gallardo and Lorenz Defendants on notice of the Lanham Act
21    and UCL claims asserted against them. Thus, the Court declines to dismiss Plaintiffs’
22    claims against the Gallardo Defendants and Lorenz Defendants.
23          E. Defendants’ Motion to Strike
24          Defendants move to strike thirty-four lines, phrases, or paragraphs from the amended
25    complaint. (Doc. No. 27-3 at 5.) Most of the sections Defendants move to strike involve
26    the phrase “puppy mills,” which Defendants claim to be redundant, immaterial,
27    impertinent, and scandalous. (Doc. No. 27-2 at 3–4.) Defendants also seek to strike as
28    immaterial allegations relating to the ongoing COVID-19 pandemic, allegations that

                                                   13
                                                                                  20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1334 Page 14 of 15



1     Defendants aim to “induce impulse buys,” allegations that Defendants operate “fake” or
2     “con” entities, allegations referencing a state court injunction against a non-party pet store,
3     and allegations referencing an Iowa Attorney General investigation concluding that
4     fraudulent animal rescue organizations transferred dogs to California and other states. (Id.
5     at 4–5.) Finally, Defendants move to strike sections of Plaintiffs’ UCL allegations stating
6     that “Defendants are routinely engaged in committing felony fraud in violation of Penal
7     Code § 484,” allegations that Defendants violate U.S. Department of Agriculture
8     regulations requiring USDA-licensed breeders to keep truthful records on all dogs in their
9     possession and to keep a “Record of Acquisition of Dogs and Cats” on hand. (Id.)
10          A motion to strike under Federal Rule of Civil Procedure 12(f) is a request for the
11    Court to “strike from a pleading an insufficient defense or any redundant, immaterial,
12    impertinent, or scandalous matter.” Fed. R. Civ. Pro. 12(f). The function of Rule 12(f) is
13    to “avoid the expenditure of time and money that must arise from litigating spurious issues
14    by dispensing with those issues prior to trial . . . .” Whittlestone, Inc. v. Handi-Craft Co.,
15    618 F.3d 970, 973 (9th Cir. 2010) (internal citation and quotation marks omitted). Motions
16    to strike pleadings under Rule 12(f) are generally disfavored. 5C Charles Alan Wright &
17    Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1382 (3d ed. 2020); Benham v. Am. Servicing
18    Co., No. C 09-01099 JSW, 2009 WL 4456386, at *8 (N.D. Cal. Nov. 30, 2009). The
19    decision to strike under Rule 12(f) is a matter for the Court’s discretion. Whittlestone, 618
20    F.3d at 973.
21          The Court, exercising its discretion, denies Defendants’ motions to strike. Plaintiffs’
22    use of the phrase “puppy mill,” and the allegations that Defendants operate “fake” entities
23    that “induce” purchases, reflect Plaintiffs’ allegations of fraud and misrepresentation. To
24    the extent Defendants dispute Plaintiffs’ claims or interpretation of law, those are issues
25    appropriately resolved on the merits and not under a Rule 12(f) motion to strike. Further,
26    Plaintiffs’ references to other state court actions or actions by the Iowa Attorney General
27    are pertinent to Plaintiffs’ allegations linking Defendants to the entities in the Midwest
28    allegedly shut down for fraudulently selling dogs bred for profit. Finally, Plaintiffs’

                                                    14
                                                                                     20-cv-00527-H-KSC
     Case 3:20-cv-00527-H-KSC Document 48 Filed 06/01/20 PageID.1335 Page 15 of 15



1     allegations that Defendants violate the California penal code or USDA regulations are not
2     immaterial because Plaintiffs allege a violation of the UCL, and the UCL borrows all
3     violations of other laws, “be it civil or criminal, federal, state, or municipal, statutory,
4     regulatory, or court-made.” Saunders v. Superior Court, 33 Cal. Rptr. 2d 438, 441 (Cal.
5     Ct. App. 1994). Thus, the Court declines to strike the challenged portions of the amended
6     complaint.7
7                                                   Conclusion
8            For the foregoing reasons, the Court denies Defendants’ motions to dismiss and
9     motions to strike sections of the amended complaint. Defendants must file answers to
10    Plaintiffs’ amended complaint on or before July 1, 2020.
11           IT IS SO ORDERED.
12    DATED: June 1, 2020
13
                                                           MARILYN L. HUFF, District Judge
14                                                         UNITED STATES DISTRICT COURT
15
16
17
18
19
20
21
22
23
24
25
      7
              The Court’s decision not to strike allegations from the complaint does not mean that the allegations
26    will constitute admissible evidence at trial under the Federal Rules of Evidence. See Fed. R. Evid. 403.
      Nor does this mean these allegations necessarily support discoverable evidence. See Fed. R. Civ. P.
27    26(b)(1) (litigants may obtain nonprivileged evidence only if it is “relevant to the claim or defense of any
28    party”); Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005) (parties may only
      obtain in discovery information “reasonably calculated to lead to the discovery of admissible evidence”).

                                                          15
                                                                                               20-cv-00527-H-KSC
